         Case 4:18-cv-01885-HSG Document 1016 Filed 03/29/21 Page 1 of 9


     [All counsel listed on signature page]
1

2

3

4

5                                   UNITED STATES DISTRICT COURT

6                                NORTHERN DISTRICT OF CALIFORNIA

7                                             OAKLAND DIVISION

8

9     IN RE KONINKLIJKE PHILIPS PATENT                       Case No. 4:18-cv-01885-HSG
      LITIGATION
10                                                       STIPULATED MOTION FOR
                                                         VOLUNTARY DISMISSAL;
11                                                       ORDER

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     1
                        STIPULATED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                    CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1016 Filed 03/29/21 Page 2 of 9


1                                              INTRODUCTION
2           Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
3    Defendants Asustek Computer, Inc. and ASUS Computer International (collectively, “ASUS”) have
4    entered into a confidential settlement agreement resolving all claims between them in this action
5    (“the Philips/ASUS Claims”).
6           Therefore, Philips and ASUS jointly file this motion under Civil L.R. 7-12 asking the Court
7    to enter the parties’ Stipulation of Dismissal filed herewith, which dismisses the Philips/ASUS
8    Claims pursuant to Federal Rule of Civil Procedure 41(a)(2) (“Rule 41(a)(2)”) under the terms set
9    forth in that Stipulation of Dismissal.
10                              BRIEF PROCEDURAL BACKGROUND
11          Philips initially filed this patent infringement action in the District of Delaware (1:15-cv-
12   1126-GMS), asserting, among other things, that certain of ASUS’s computing devices include
13   hardware and/or software containing functionality covered by one more claims of the patents-in-suit.
14   Related actions were contemporaneously filed by Philips against other parties including, for
15   example, HTC Corp. and HTC America, Inc. (“Related Actions”).
16          Subsequently, Microsoft filed a Complaint in Intervention in the ASUS action (and other
17   Related Actions) as the supplier of the operating system incorporated into some of ASUS’s accused
18   products. In their collective pleadings, Microsoft asserted against Philips counterclaims of non-
19   infringement under the Declaratory Judgments Act, 28 U.S.C. §§ 2201(a) and 2202, and Philips
20   asserted against Microsoft claims of direct and indirect infringement. Dkt. Nos. 74, 86, 93, 154.
21          On March 27, 2018, this action and the Related Actions were transferred to this Court from
22   the District of Delaware, and all of these cases were consolidated under the above-captioned case.
23          As indicated, with the present motion, Philips and ASUS jointly move the Court to dismiss
24   all of the Philips/ASUS Claims under the terms of the parties’ Stipulation of Dismissal in view of
25   their confidential settlement agreement.
26

27

28


                                                        1
                        STIPULATED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                    CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1016 Filed 03/29/21 Page 3 of 9


1                                                DISCUSSION
2           Under Rule 41(a)(2), after an opposing party has served an answer or motion for summary
3    judgment, “an action may be dismissed at the plaintiff’s request only by court order, on terms that
4    the court considers proper.” Fed. R. Civ. P. 41(a)(2). Moreover, a “plaintiff may invoke Rule 41(a)
5    to dismiss fewer than all of the parties to an action.” Schaeffer v. Gregory Vill. Partners, L.P., 2016
6    WL 9185388, at *1 (N.D. Cal. Jan. 26, 2016) (citing Lake at Las Vegas Investors Group, Inc. v. Pac.
7    Malibu Dev. Corp., 933 F.2d 724, 726 (9th Cir. 1991)).
8           The decision to grant or deny a request to dismiss pursuant to Rule 41(a)(2) is within this
9    Court’s sound discretion. Id. (citing Sams v. Beech Aircraft Corp., 625 F.2d 273, 277 (9th Cir.
10   1980)). However, “[a] district court should grant a motion for voluntary dismissal under Rule
11   41(a)(2) unless a defendant can show that it will suffer some plain legal prejudice as a result.” Id.
12   (quoting Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001)). Legal prejudice means “prejudice to
13   some legal interest, some legal claim, [or] some legal argument.” Id. (quoting Westlands Water Dist.
14   v. United States, 100 F.3d 94, 97 (9th Cir. 1996)).
15          ASUS is the only remaining defendant in this litigation and joins this motion. As a result, no
16   prejudice will be suffered by any defendant.
17                                             CONCLUSION
18          For these reasons, the parties respectively request that the Court grant this motion and enter
19   the parties’ Stipulation of Dismissal filed herewith as the order of this Court.
20

21

22

23

24

25

26

27

28


                                                           2
                        STIPULATED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                     CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1016 Filed 03/29/21 Page 4 of 9


1    Dated: March 26, 2021
                                             Respectfully submitted,
2

3    Chris Holland (SBN 164053)              /s/ Michael P. Sandonato
     Lori Holland (SBN 202309)               Michael P. Sandonato (admitted pro hac vice)
4    HOLLAND LAW LLP                         John Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800        Christopher M. Gerson (admitted pro hac vice)
5    San Francisco, CA 94104                 Natalie D. Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980               Jason M. Dorsky (admitted pro hac vice)
6    Fax: (415) 200-4989                     Stephen K. Yam (admitted pro hac vice)
     cholland@hollandlawllp.com              Jonathan M. Sharret (admitted pro hac vice)
7    lholland@hollandlawllp.com              Joshua D. Calabro admitted pro hac vice)
                                             Daniel A. Apgar (admitted pro hac vice)
8                                            Sean M. McCarthy (admitted pro hac vice)
                                             Robert S. Pickens (admitted pro hac vice)
9                                            Caitlyn N. Bingaman (admitted pro hac vice)
10                                           VENABLE LLP
                                             1290 Avenue of the Americas
11                                           New York, New York, 10104
                                             +1 (212) 218-2100
12                                           +1 (212) 218-2200 facsimile
                                             philipsprosecutionbar@venable.com
13
                                             Attorneys for Plaintiffs Koninklijke Philips
14
                                             N.V. and U.S. Philips Corporation
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            3
                      STIPULATED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                   CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1016 Filed 03/29/21 Page 5 of 9


1
                                                   /s/Michael J. Newton
2    Bruce Genderson (pro hac vice)                Michael J. Newton (Bar No. 156225)
     Kevin Hardy (pro hac vice)                    ALSTON & BIRD LLP
3    Aaron Maurer (pro hac vice)                   2828 North Harwood Street, Suite 1800
     David Krinsky (pro hac vice)                  Dallas, Texas, 75201
4    WILLIAMS & CONNOLLY LLP                       +1 (214) 922-3400
     725 Twelfth Street, N.W.                      +1 (214) 922-3899 facsimile
5
     Washington, District of Columbia, 20005       asus-philips@alston.com
6    +1 (202) 434-5000
     +1 (202) 434-5029 facsimile
7    viceroy@wc.com                                Matthew S. Warren (Bar No. 230565)
                                                   Erika H. Warren (Bar No. 230565)
8                                                  WARREN LEX LLP
                                                   2261 Market Street, No. 606
9
                                                   San Francisco, California, 94110
10                                                 +1 (415) 895-2940
                                                   +1 (415) 895-2964 facsimile
11                                                 18-1885@cases.warrenlex.com
12                                                 Attorneys for Defendants ASUSTeK
                                                   Computer Inc. and ASUS Computer
13
                                                   International
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               4
                      STIPULATED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                   CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1016 Filed 03/29/21 Page 6 of 9


1                                   STIPULATION OF DISMISSAL
2           IT IS HEREBY STIPULATED AND AGREED by and between the parties, Plaintiffs
3    Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and Defendants
4    Asustek Computer, Inc. and ASUS Computer International (collectively, “ASUS”), subject to the
5    approval of the Court, that:
6           1.      All claims asserted by Philips against ASUS in this action are dismissed without
7                   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).
8           2.      All claims asserted by ASUS against Philips in this action are dismissed without
9                   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).
10          3.      Each party shall bear its own costs, expenses, and attorneys’ fees.
11

12   Dated: March 26, 2021
                                                        Respectfully submitted,
13

14   Chris Holland (SBN 164053)                         /s/ Michael P. Sandonato
     Lori Holland (SBN 202309)                          Michael P. Sandonato (admitted pro hac vice)
15   HOLLAND LAW LLP                                    John Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800                   Christopher M. Gerson (admitted pro hac vice)
16   San Francisco, CA 94104                            Natalie D. Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                          Jason M. Dorsky (admitted pro hac vice)
17   Fax: (415) 200-4989                                Stephen K. Yam (admitted pro hac vice)
     cholland@hollandlawllp.com                         Jonathan M. Sharret (admitted pro hac vice)
18   lholland@hollandlawllp.com                         Joshua D. Calabro admitted pro hac vice)
                                                        Daniel A. Apgar (admitted pro hac vice)
19                                                      Sean M. McCarthy (admitted pro hac vice)
                                                        Robert S. Pickens (admitted pro hac vice)
20                                                      Caitlyn N. Bingaman (admitted pro hac vice)
21                                                      VENABLE LLP
                                                        1290 Avenue of the Americas
22                                                      New York, New York, 10104
                                                        +1 (212) 218-2100
23                                                      +1 (212) 218-2200 facsimile
                                                        philipsprosecutionbar@venable.com
24
                                                        Attorneys for Plaintiffs Koninklijke Philips
25
                                                        N.V. and U.S. Philips Corporation
26

27

28



                        STIPULATED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                    CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1016 Filed 03/29/21 Page 7 of 9


1
                                               /s/Michael J. Newton
2
     Bruce Genderson (pro hac vice)            Michael J. Newton (Bar No. 156225)
3    Kevin Hardy (pro hac vice)                ALSTON & BIRD LLP
     Aaron Maurer (pro hac vice)               2828 North Harwood Street, Suite 1800
4    David Krinsky (pro hac vice)              Dallas, Texas, 75201
     WILLIAMS & CONNOLLY LLP                   +1 (214) 922-3400
5    725 Twelfth Street, N.W.                  +1 (214) 922-3899 facsimile
     Washington, District of Columbia, 20005   asus-philips@alston.com
6
     +1 (202) 434-5000
7    +1 (202) 434-5029 facsimile
     viceroy@wc.com                            Matthew S. Warren (Bar No. 230565)
8                                              Erika H. Warren (Bar No. 230565)
                                               WARREN LEX LLP
9                                              2261 Market Street, No. 606
                                               San Francisco, California, 94110
10
                                               +1 (415) 895-2940
11                                             +1 (415) 895-2964 facsimile
                                               18-1885@cases.warrenlex.com
12
                                               Attorneys for Defendants ASUSTeK
13                                             Computer Inc. and ASUS Computer
                                               International
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                      STIPULATED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1016 Filed 03/29/21 Page 8 of 9


     CIVIL L.R. 5-1(i) ATTESTATION
1
            I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed
2
     above to execute this document on their behalf.
3

4           Dated: March 26, 2021                                         /s/ Chris Holland
5                                                                         Chris Holland
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                       STIPULATED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                   CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 1016 Filed 03/29/21 Page 9 of 9


1                                                 ORDER
2            The Court has now considered Plaintiffs Koninklijke Philips N.V. and U.S. Philips
3    Corporation (collectively, “Philips”) and Defendants Asustek Computer, Inc. and ASUS Computer
4    International (collectively, “ASUS”) Stipulated Motion for Voluntary Dismissal (“the Motion”).
5    Having considered the moving papers before it and being fully advised, the Court finds and orders
6    as follows:
7            The Motion is GRANTED in its entirety. The Stipulation of Dismissal filed with the
8    Motion is entered as the Order of this Court, and all claims asserted by Philips against ASUS or by
9    ASUS against Philips in the above-captioned case are DISMISSED pursuant to the terms of that
10   stipulation.
11           IT IS SO ORDERED.
12
     DATED: 3/29/2021                             ____________________________________
13
                                                        Hon. Haywood S. Gilliam, Jr.
14                                                      United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                        STIPULATED MOTION FOR VOLUNTARY DISMISSAL; ORDER
                                    CASE NO. 4:18-CV-01885-HSG
